DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.	Claim 13 is objected to because of the following informalities:  The term “element” should be replaced with the term -- elements --, and the phrase “are rigid the presence” should be replaced with -- are rigid in the presence -- for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 3, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RU 167034 UA (hereinafter “RU”).
RU discloses a vehicle tire assembly, comprising: an outer annular ring 4; an inner ring 2; a plurality of flexible spoke portions 3 that extend from the outer annular ring to the inner ring (Fig. 1), adjacent pairs of the flexible spoke portions defining a plurality of gaps (unlabeled, but shown in Fig. 1) therebetween, the outer ring, the inner ring and the plurality of flexible spoke portions defining an airless tire section (Fig. 1); and a plurality of electro-active members (Abstract), each of the plurality of electro-active members being disposed radially inward from the outer annular ring and radially outward of the inner ring (Abstract; Fig. 1), the plurality of electro-active members being configured such that in the absence of an electric current flowing therethrough, the plurality of electro-active members flex in response to flexing of the plurality of flexible spoke portions (spokes 3 are described as being made of “electroactive polymer” (Abstract) and being “elastic deformable” (line 29 on page 2 of English language machine translation), and in the presence of an electric current flowing through the plurality of electro-active members, the plurality of electro-active members become more rigid and less flexible adding corresponding stiffness to the plurality of flexible spoke portions (lines 44-46 on page 2 of the English language machine translation), wherein the plurality of electro-active members are embedded within corresponding ones of the plurality of flexible spoke portions (Abstract), wherein the outer annular ring includes an outer tread surface 5, and wherein each of the plurality of electro-active members includes at least one electro-active element that is flexible in the absence of an electric current flowing therethrough and is rigid the presence of an electric current flowing therethrough (Abstract; lines 29-32 and lines 44-46 on page 2 of the English language machine translation).  


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 10-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over RU in view of Sayre et al. (US 2013/0192910 A1; hereinafter “Sayre”) and Hamilton et al. (US 2004/0007302 A1; hereinafter “Hamilton”).
	RU further discloses a rigid rim 1 configured for mounting to a vehicle, the inner ring being mounted to the rigid rim (Fig. 1; lines 41-43 of page 2 of the English language machine translation), wherein each of the plurality of electro-active members includes at least one electro-active element that is flexible in the absence of an electric current flowing therethrough and is rigid the presence of an electric current flowing therethrough (evident from Abstract, and lines 
	Although RU discloses the selective providing of electric current to the plurality of electro-active members to increase the stiffness or rigidity of the tire (lines 44-46 on page 2 of the English language machine translation), RU fails to expressly disclose the power supply means used to supply the electric current.
	Sayre, however, teaches the use of at least one battery selectively provide electric current to a plurality of electro-active members (paragraph [0082]; Abstract).
	It would have been obvious to one having ordinary skill in the art to have modified the vehicle tire assembly of RU by utilizing at least one battery as the power supply means to selectively provide electric current to the plurality of electro-active members, such as taught by Sayre, as a well-known portable power supply means that would predictably provide electric current for the changing of the stiffness of the tire during use thereof.  
	RU, as modified by Sayre, fails to disclose the at least one battery being disposed within the airless tire section at a location proximate to the rigid rim.
	Hamilton, however, teaches the use of at least one power supply means 54 in the form of a battery 54 (paragraph [0058]) which is disposed within a tire section at a location proximate to a rigid rim 74 (Fig. 5).
	From this teaching, it would have been obvious to have modified the tire assembly of RU, as modified by Sayre, to position the at least one battery within the airless tire section at a location proximate to the rigid rim to provide predictable results for protecting the at least one battery from damage during use.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
	Regarding claim 14, although Ru discloses the selective supplying and not supplying of the electric current to the plurality of electro-active members, RU fails to disclose the use of an electronic controller wirelessly connected to at least one battery.
	Hamilton, however, teaches the use of a controller for wirelessly controlling the various components, including the at least one battery (paragraphs [0024-0025]).
	From this teaching, it would have been obvious to one having ordinary skill in the art to have modified the tire assembly by utilizing a controller for wirelessly controlling the at least one battery to provide predictable results for allowing the selective supplying and not supplying of the electric current to the plurality of electro-active members during use of the tire assembly.

8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over RU, as modified by Sayre and Hamilton, and further in view of Kyu et al. (US 2018/0337417 A1; hereinafter “Kyu”).
	Although RU discloses the plurality of electro-active elements being flexible in the absence of an electric current flowing therethrough and are rigid in the presence of an electric current flowing therethrough as noted above, RU, as modified by Sayre and Hamilton, fails to 
	Kyu teaches an electro-active member including a plurality of electro-active elements 12, 14, 16.
	It would have been obvious to one having ordinary skill in the art to have modified the tire assembly of RU, as modified by Sayre and Hamilton, to have used an electro-active member that includes a plurality of electro-active elements, such as taught by Kyu, as a well-known electro-active member structural arrangement that would provide predictable results for allowing it to change in size or shape when stimulated by an electric field.

9.	Claims 1, 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Luchini et al. (US 2011/0290394 A1; hereinafter “Luchini”) in view of RU.
	Luchini discloses a vehicle tire assembly 40, comprising: an outer annular ring; an inner ring; a plurality of flexible spoke portions (note Fig. 2) that extend from the outer annular ring to the inner ring (Figs. 3 and 4), adjacent pairs of the flexible spoke portions defining a plurality of gaps (unlabeled, but shown in Figs. 3 and 4) therebetween, the outer ring, the inner ring and the plurality of flexible spoke portions defining an airless tire section (paragraph [0022]); wherein the plurality of flexible spoke portions are non-linear in an unflexed state such that the corresponding ones of the plurality of gaps therebetween have a non-linear shape (Figs. 3 and 4), and wherein each of the plurality of flexible spoke portions includes a curved section and the corresponding ones of the plurality of gaps therebetween include a corresponding curved section (Figs. 3 and 4).
	Luchini, however, fails to disclose the claimed plurality of electro-active members.

	It would have been obvious to one having ordinary skill in the art to have modified the tire assembly of Luchini, by forming its non-linear curved flexible spoke portions from electro-active members to provide predictable results for allowing the selective changing of the stiffness or rigidity of the tire assembly via the electro-active members. 

Allowable Subject Matter
10.	Claims 2, 5, 6, 8, 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617